Case: 4:20-mj-05032-NAB Doc. #: 1 Filed: 02/12/20 Page: 1 of 21 PagelD #: 1

AO 106 (Rev. 04/10) Application for a Search Warrant

UNITED STATES DISTRICT COURT

 

for the
Eastern District of Missouri EASTER) aT
In the Matter of the Search of )
(Briefly describe the property to be searched )
or identify the person by name and address) ) Case No. 4:20 MJ 5032 NAB
Precision Location Information; Subscriber & )
Transactional Records; Cell Site Information; Pen

Register & Trap-and-Trace for Phone # (314) 477-9198
APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

See Attachment A.

located in the District of Kansas , there is now concealed (identify the

 

person or describe the property to be seized):
See Attachment B.

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
mM evidence of a crime;
m contraband, fruits of crime, or other items illegally possessed;
om property designed for use, intended for use, or used in committing a crime;

C1 a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description

Title 21, USC Section 841, 846 Conspiracy to possess with intent to distribute controlled substances.
The application is based on these facts:

am Continued on the attached sheet.
O Delayed notice of days (give exact ending date if more than 30 days: ) is requested

under 18 U.S.C. § 3 3103a, the basis of which is set wz sheet.

oe 'S signature
a McKinnéy, Task Force Officer, DEA

Printed name and title

 

Sworn to before me and signed in my presence.
/

Date: 02/12/2020 Ff yal hed { (

y Judge’s signatur e

   

 

 

City and state: St. Louis, MO [ Nannette A. Baker, US Magistrate Judge

Printed name and title

SAUSA: NW
AFFIDAVIT

I, Joe McKinney, your Affiant, am a Detective with the St. Charles County Police
Department currently assigned as a Task Force Officer with the United States Drug Enforcement
Administration (DEA) duly appointed according to law and acting as such.

Introduction

1. I am a Task Force Officer (TFO) with the Drug Enforcement Administration
(DEA), St. Louis Division, and have been since January 2017. I am a sworn police officer since
August 2005 and have served with the Ballwin Police Department. During my time as a Ballwin
Police Officer, I was detached to the St. Louis County Multi-Jurisdictional Drug Task Force. Most
currently, I am employed as a police officer by the St. Charles County Police Department.

2. During my tenure with DEA, the St. Louis County Multi-Jurisdictional Drug Task
Force and as a Task Force Officer, I have been assigned to investigative teams for numerous
complex investigations of drug-trafficking organizations dealing in heroin, cocaine, marijuana,
and other controlled substances. These investigations have resulted in the seizure of heroin,
methamphetamine, marijuana, other controlled substances, and weapons. I am familiar with and
have utilized normal methods of investigation, including, but not limited to, visual surveillance,
electronic surveillance, questioning of witnesses, the use of search and arrest warrants, the use of
informants, the use of pen registers, the utilization of confidential sources and the use of court-
authorized wire intercepts. My training with the Drug Enforcement Administration and as a sworn
police officer has included specific training directly related to the aforementioned investigative
techniques.

3. The facts alleged in this affidavit come from my own investigation, my training and

experience, and information obtained from other investigators and witnesses. As this affidavit is

 
submitted for the limited purpose of establishing probable cause to locate and monitor the location
of a cellular telephone as part of a criminal investigation, it does not set forth all of my knowledge
regarding this matter.

4. Upon information and belief, and as explained in greater detail below, the Sprint
PCS telephone bearing number (314) 477-9198, with an unknown scriber information being
utilized by Cornelius STALLINGS, (hereinafter referred to as “subject cellular telephone”),
which is being utilized by Cornelius STALLINGS, (hereinafter referred to as “STALLINGS”),
has been used, and is presently being used, in connection with the commission of offenses
involving ongoing violations of Title 21, United States Code, Sections 841(a)(1) and 846
(hereinafter referred to as the "subject offenses") by STALLINGS and others known and unknown.

5. The present affidavit is being submitted in connection with an application of the
Government for a warrant and order authorizing agents/officers of the investigative agency(ies),
and other authorized federal/state/local law enforcement agencies, to obtain location information,
including precision location information, cell site location information, and other signaling
information, including pen register information, in an effort to locate and monitor the locations of
subject cellular telephone.

6. Your affiant further states that there is probable cause to believe that the location
information associated with subject cellular telephone will lead to evidence of the subject
offenses as well as to the identification of individuals who are engaged in the commission of those
criminal offense and related crimes.

Investigation and Probable Cause

 

 
7. The source of your affiant's information and the grounds for his belief are as follows
and based on your affiant's personal knowledge, and knowledge provided to your affiant by other
officer(s) of the St. Charles County Regional Drug Task Force.

February 4, 2020: Controlled Purchase of Methamphetamine

8. On February 4, 2020, St. Charles County Regional Drug Task Force Detective Julie
Jackson, acting in an undercover capacity, (hereinafter referred to as “J.J.”), was in contact with
Rainey GREGORY (hereinafter referred to as “GREGORY”), who was willing to sell J.J. a
quantity of methamphetamine in exchange for $700.00 dollars. GREGORY told J.J. to meet him
at the McDonalds restaurant located at 7300 N. Lindbergh Blvd, St. Louis MO 63042. Prior to
conducting the drug transaction, surveillance units located GREGORY at his residence and
continued surveillance on him from his residence to the meet location at the McDonalds; with him
not making any stops. When J.J. arrived at the McDonalds, she observed GREGORY’s vehicle, a
blue Chevy Tracker, bearing Missouri License plate FNSB7D, already parked on the parking lot.
J.J. parked her vehicle a couple of spots away from his vehicle. J.J. advised she saw a female
passenger, later identified as Grace PUCKETT (hereinafter referred to as “PUCKETT”, sitting in
the passenger seat of GREGORY’s vehicle with no one in the driver’s seat. J.J. called
GREGORY’s telephone and PUCKETT answered the telephone, who stated GREGORY went
inside the restaurant and that when he comes back she (PUCKETT) would have him talk to JJ.
J.J. observed GREGORY walk out of the restaurant and walk to his vehicle. J.J. observed
GREGORY looked at her and held up a finger and then got on telephone. J.J. stated GREGORY
called her and said, “It” referring to the methamphetamine, was going to be there in a minute.

9. A short time later, J.J. stated she observed GREGORY get out of his vehicle and

approach a silver Nissan Altima, bearing Missouri State License Plate EA5H1M (hereinafter

 
referred to as “the subject vehicle”). GREGORY then reentered his vehicle. The subject vehicle
pulled up next to his vehicle. J.J. stated she observed GREGORY exit his vehicle and walk around
to the passenger side of the subject vehicle. Afterwards, GREGORY walked back to his vehicle
holding baggies with a substance in his left hand. GREGORY reentered his vehicle and a short
time later, PUCKETT entered the passenger side of J.J.’s vehicle. PUCKETT provided J.J. with
two baggies of methamphetamine and she provided PUCKETT with the agreed upon U.S.
Currency. PUCKETT returned to GREGORY’s vehicle and they left the area along with the
Nissan Altima.

10. Ashort time later, the subject vehicle, pulled up next J.J.’s vehicle and a black male,
later identified as STALLINGS, exited the subject vehicle. STALLINGS waved to J.J. and she
rolled down the passenger window. J.J. introduced herself to STALLINGS. STALLINGS asked
if he could engage in narcotics transactions with J.J. directly, and she told him yes. STALLINGS
asked if he could put his telephone number in J.J.’s telephone and she handed him her telephone.
STALLINGS told J.J. that he could sell her a pound of methamphetamine for $4,200.00, which he
said, comes out to around $275.00 dollars a “zip” (ounce). STALLINGS handed back J.J.’s
telephone to her, which was dialing 636-597-9198, and went back to his vehicle to get his
telephone. J.J. told STALLINGS that the number was not working, at which time, STALLINGS
asked for J.J.’s number telling her he wanted to put it in his trap phone. J.J.’s telephone started
ringing with the subject cellular telephone number appearing on her phone. J.J. confirmed with
STALLINGS that the subject cellular telephone was him, and he said, “Yes”. J.J. asked what
STALLINGS name was and he replied, “Marco”.

11. STALLINGS inquired with J.J. about her relationship with GREGORY, and told

her not to tell GREGORY that she was dealing with him directly. STALLINGS then asked J.J. if

 
she dealt with anything else and told her he could do “China”, “X-pills” (from Detroit, Canada),
and “fentanyl”. STALLINGS told J.J. he was doing “raw” for $70.00 a gram and $1700.00 for an
ounce. STALLINGS asked J.J. if “she could move a lot of shit” at which time she told him, “yes”.
The suspected methamphetamine was later field tested and tested positive for methamphetamine.
February 7, 2020: Controlled Purchase of Methamphetamine

12. On February 7, 2020, St. Charles County Regional Drug Task Force Detective Julie
Jackson (J.J.), acting in an undercover capacity was in contact with STALLINGS on the subject
telephone number, who agreed to sell J.J. three (3) ounces of methamphetamine in exchange for
$900.00 U.S. Currency. J.J. made contact with STALLINGS on the subject telephone number.
STALLINGS told J.J. to meet him at the White Castle restaurant, located at 5231 Jennings Station
Road, St. Louis Missouri 63136. Due to a police presence at the meet location, J.J. called
STALLINGS on the subject telephone number, who then directed her to the Phillips 66, located
at 6150 Natural Bridge Ave, St. Louis Missouri 63120. A short time later, STALLINGS arrived
at the meet location, driving the subject vehicle. As STALLINGS drove onto the lot, J.J. followed
STALLIINGS to the area of Natural Bridge and Hamilton Avenue, at which time, STALLINGS
pulled into a parking lot on the left side of the street. According to Google Maps, the lot address
is 5943 Natural Bridge Ave, St. Louis MO 63120. STALLINGS exited his vehicle, opened J.J.’s
passenger door, handed her a baggie with white crystals, and in return, J.J. handed STALLINGS
the agreed upon U.S. Currency. The suspected methamphetamine was later field tested and tested
positive for methamphetamine.

February 10, 2020: Controlled Purchase of Fentanyl
13. On February 10, 2020, J.J., acting in an undercover capacity was in contact with

STALLINGS on the subject telephone number, who agreed to sell J.J. six (6) grams of fentanyl

 
in exchange for $400.00 U.S. Currency. J.J. made contact with STALLINGS on the subject
telephone number. On February 7, 2020, during a conversation with STALLINGS, he told J.J.
that his fentanyl would be getting in on February 8, 2020, at which time J.J. told STALLINGS to
contact her once it came in. On February 10, 2020, J.J. contacted STALLINGS on the subject
telephone number after not hearing from him. Upon making contact with STALLINGS, he
informed J.J. that his guy should be getting it today and that he would call her around 4:00 PM.
STALLINGS also told J.J. that his guy wanted $500.00 for 6 grams. STALLINGS and J.J. agreed
to $425.00 and J.J. told STALLINGS she would call him when she is ready. After some back and
forth calls, STALLINGS contacted J.J. using the subject telephone number and said he was ready
to go. During the telephone call, STALLINGS directed J.J. to the McDonalds, located at 1119
North Tucker, St. Louis MO 63101. Upon arrival J.J. parked her vehicle on the parking lot and
waited for STALLINGS to arrive. A short time later, STALLINGS arrived in the subject vehicle.

14. J.J. followed STALLINGS to the area of 600 block of North Tenth Street.
STALLINGS then exited his vehicle and entered the front passenger seat of J.J.’s vehicle.
STALLINGS handed J.J. a baggie containing a white powder and she handed him $400.00 in U.S.
Currency. J.J. informed STALLINGS, the bank would only let her get $400.00. The suspected
fentanyl was later field tested and tested positive for fentanyl.

15. [know from my training and experience that is common for drug traffickers to use
fictitious names and to utilize multiple telephones to compartmentalize their communications
between individuals in an attempt to insulate themselves from detection by law enforcement.

16. The investigation to date, including the above information, illustrates that
STALLINGS is utilizing subject cellular telephone to facilitate drug trafficking activities,

including the distribution of methamphetamine and fentanyl within the Eastern District of

 
Missouri. The PLI would assist investigators in identifying co-conspirators, identifying possible
locations where drugs and drug proceeds are stored, discovering assets purchased with drug
proceeds, and methods used by members of the organization in conducting their illegal activities.
This knowledge would assist law enforcement in collecting/seizing evidence of the subject
offenses.

17. Based on the investigation to date, your affiant states that there is probable cause to
believe that subject cellular telephone is being used in connection with the commission of
offenses involving ongoing violations of Title 21, United States Code, Section(s) 841(a)(1) and
846 (the subject offenses). It is critical that the investigative team be able to locate and monitor
the movements of subject cellular telephone thereby assisting in the identification of the co-
conspirators and the seizure of controlled substances. Your affiant believes that the requested
authorization would be a valuable asset in achieving the overall goals of the investigation.

Investigative Considerations and Techniques

18. Based on my knowledge, training, and experience, as well as information provided
by investigators with specialized experience relating to cellular telephone technology, I am aware
of the following facts and considerations:

A. Wireless phone providers typically generate and retain certain transactional
information about the use of each telephone call, voicemail, and text message on their system.
Such information can include log files and messaging logs showing all activity on a particular
account, such as local and long distance telephone connection records, records of session times
and durations, lists of all incoming and outgoing telephone numbers or other addressing
information associated with particular telephone calls, voicemail messages, and text or multimedia

messages.

 
B, Wireless phone providers also typically generate and retain information about the
location in which a particular communication was transmitted or received. For example, when a
cellular device is used to make or receive a call, text message or other communication, the wireless
phone provider will typically generate and maintain a record of which cell tower(s) was/were used -
to process that contact. Wireless providers maintain information, including the corresponding cell
towers (i.e., tower covering specific geographic areas), sectors (i.e., faces of the towers), and other
signaling data as part of their regularly conducted business activities. Typically, wireless providers
maintain records of the cell tower information associated with the beginning and end of a call.

C. Because cellular devices generally attempt to communicate with the closest cell
tower available, cell site location information from a wireless phone provider allows investigators
to identify an approximate geographic location from which a communication with a particular
cellular device originated or was received.

D. Wireless providers may also retain text messaging logs that include specific
information about text and multimedia messages sent or received from the account, such as the
dates and times of the messages. A provider may also retain information about which cellular
handset or device was associated with the account when the messages were sent or received. The
provider could have this information because each cellular device has one or more unique
identifiers embedded inside it. Depending upon the cellular network and the device, the embedded
unique identifiers for a cellular device could take several different forms, including an Electronic
Serial Number ("ESN"), a Mobile Electronic Identity Number ("MEIN"), a Mobile Identification
Number ("MIN"), a Subscriber Identity Module ("SIM"), an International Mobile Subscriber
Identifier ("IMSI"), or an International Mobile Station Equipment Identity ("IMET'). When a

cellular device connects to a cellular antenna or tower, it reveals its embedded unique identifiers

 
to the cellular antenna or tower in order to obtain service, and the cellular antenna or tower records
those identifiers.

E. Wireless providers also maintain business records and subscriber information for
particular accounts. This information could include the subscriber’s full name and address, the
address to which any equipment was shipped, the date on which the account was opened, the length
of service, the types of service utilized, the ESN or other unique identifier for the cellular device
associated with the account, the subscriber’s Social Security Number and date of birth, all
telephone numbers and other identifiers associated with the account, and a description of the
services available to the account subscriber. In addition, wireless providers typically generate and
retain billing records for each account, which may show all billable calls Gncluding outgoing digits
dialed). The providers may also have payment information for the account, including the dates
and times of payments and the means and source of payment (including any credit card or bank
account number).

FE, Providers of cellular telephone service also typically have technical capabilities that
allow them to collect and generate more precise location information than that provided by cell
site location records. This information is sometimes referred to as E-911 Phase II data, GPS data
or latitude-longitude data. In the Eastern District of Missouri, such information is often referred
to as "precision location information" or "PLI" data. E-911 Phase II data provides relatively
precise location information about the cellular telephone itself, either via GPS tracking technology
built into the phone or by attempting to triangulate the device’s signal using data from several of
the provider’s cell towers. Depending on the capabilities of the particular phone and provider, E-

911 data can sometimes provide precise information related to the location of a cellular device.

 
G. In order to locate subject cellular telephone and monitor the movements of the
phones, the investigative agency(ies), and other authorized federal/state/local law enforcement
agencies, may need to employ one or more techniques described in this affidavit and in the
application of the government. The investigative agency(ies), and other authorized
federal/state/local law enforcement agencies, may seek a warrant to compel T-Mobile, Verizon,
any telecommunication service providers reflected in Attachment 1, to include providers of any
type of wire and/or electronic communications (herein incorporated by reference), and any other
applicable service providers, to provide precision location information, including Global Position
System information (if available), transactional records, including cell site location information,
and pen register and trap-and-trace data.

H. None of the investigative techniques that may be employed as a result of the present
application and affidavit require a physical intrusion into a private space or a physical trespass.
Electronic surveillance techniques such as pen register and cell site location monitoring typically
have not been limited to daytime use only. Furthermore, the criminal conduct being investigated
is not limited to the daytime. Therefore, the fact that the present application requests a warrant
based on probable cause should not limit the use of the requested investigative techniques to
daytime use only. Accordingly, the investigative agency(ies), and other authorized
federal/state/local law enforcement agencies, request the ability to employ these investigative
techniques at any time, day or night.

I. The monitoring of the location of subject cellular telephone by one or
more of the methods described herein will begin within ten (10) days of the date of issuance of the
requested Warrant and Order.

CONCLUSION

10

 
Case: 4:20-mj-05032-NAB Doc. #: 1 Filed: 02/12/20 Page: 12 of 21 PagelD #: 12

19. Based on the above information, there is probable cause to believe that subject
cellular telephone continue to be used to promote and facilitate a conspiracy to distribute
controlled substances and the requested authorization would provide relevant evidence of the
conspiracy. There is likewise probable cause to conclude that locating and monitoring the
movements of subject cellular telephone will lead to the relevant evidence concerning violations
of Title 21, United States Code, Section(s) 841(a)(1) and 846.

20. None of the investigative techniques that may be employed as a result of the present
application and affidavit require a physical intrusion into a private space or a physical trespass.
Electronic surveillance techniques such as pen register and cell site location monitoring typically
have not been limited to daytime use only. Furthermore, the criminal conduct being investigated
is not limited to the daytime. Therefore, the fact that the present application requests a warrant
based on probable cause should not limit the use of the requested investigative techniques to
daytime use only. Accordingly, the investigative agency(ies), and other authorized
federal/state/local law enforcement agencies, request the ability to employ these investigative
techniques at any time, day or night.

21. The monitoring of the location of the subject cellular telephone by one of the
methods described herein will begin within ten (10) days of the date of issuance of the requested
Warrant and Order.

d-12-d22d Kf (em.
Date Joe (McKinney <7
Task Force Officer (TFO)

De tania Administration
day of February, 2020.

ANNETTE A. BAKER
nited States Magistrate Judge

Eastern District of Missouri

Sworn to and subscribed before me this

11
ATTACHMENT A
The United States has submitted an application pursuant to 18 U.S.C. §§ 2703(c)(1)(A) &
B, (c)(2), and 3122 and Federal Rule of Criminal Procedure 41 requesting that the Court issue a
Warrant and Order requiring a telecommunications service provider reflected in Part II of this
Attachment A, to disclose the records and other information concerning the account described in
Part I of this Attachment A.
IL The Account(s)

The Order applies to certain records and information associated with the following:

 

 

Provider Number or identifier Owner, if known | Subject of investigation,

Name if known

Sprint PCS | (314) 477-9198 UNKNOWN Cornelius STALLINGS
(the subject cellular and others known and
telephone) unknown

 

 

 

 

 

 

Il. The Provider

Records and information associated with the subject cellular telephone that is within the
possession, custody, or control of Sprint PCS, and other applicable service providers reflected on
the list contained in this Attachment A, including information about the location of the subject

cellular telephone if it is subsequently assigned a different call number.

 
LIST OF TELECOMMUNICATION SERVICE PROVIDERS

 

 

01 Communications
Access Line Communication
ACN, Inc.
ACS
Aero Communications, Inc. (IL)
Afford A Phone
Airvoice Wireless
Alaska Communications
Alhambra-Grantfx Telephone
Altice USA
AmeriTel
AOL Corp.
Arch Communication
AT&T
AT&T Mobility
Bell Aliant
Big River Telephone
Birch Telecom
Blackberry Corporation
Brivia Communications
Broadview Networks
Broadvox Ltd.
Budget Prepay
Bulls Eye Telecom
Call Wave
Cbeyond Inc.
CCPR Services
Celico Partnership,

d/b/a Verizon Wireless
Cellular One
Cellular South
Centennial Communications
CenturyLink
Charter Communications
Chickasaw Telephone
Choctaw Telephone Company
Cimco Comm
Cincinnati Bell
Cinergy Communications
Clear World Communication
Com-Cast Cable Comm.
Commercial Communications
Consolidated Communications
Cox Communications
Cricket Wireless
Custer Telephone Cooperative
DBS Communications
Delta Communications
Detroit Cellular
Dobson Cellular

 

Egyptian Telephone

Electric Lightwave, Inc.

Empire Paging

Ernest Communications

EZ Talk Communications

FDN Communications

Fibernit Comm

Florida Cell Service

Florida Digital Network

Focal Communications

Frontier Communications

FuzeBox, Inc.

Gabriel Comm

Galaxy Paging

Global Communications

Global Eyes Communications

Global Naps

Grafton Telephone Company

Grand River

Grande Comm

Great Plains Telephone

Harrisonville Telephone Co.

Heartland Communications

Hickory Telephone

Huxley Communications

iBasis

IDT Corporation

Illinois Valley Cellular

Insight Phone

Integra

Iowa Wireless

IQ Telecom

J2 Global Communications

Leap Wireless International

Level 3 Communications

Locus Communications

Logix Communications

Longlines Wireless

Los Angeles Cellular

Lunar Wireless

Madison River
Communications

Madison/Macoupin Telephone
Company

Mankato Citizens Telephone

Map Mobile Comm

Marathon Comm

Mark Twain Rural

Max-Tel Communications

Metro PCS

Metro Teleconnect

 

Mid-Atlantic

Midvale Telephone Exchange

Mobile Communications

Mound Bayou Telephone Co.

Mpower Communications

Navigator
Telecommunications

NE Nebraska Telephone

Netlink Comm

Network Services

Neustar

Neutral Tandem

Nex-Tech Wireless

Nexus Communications

NII Comm

North Central Telephone

North State Comm

Northcoast Communications

Novacom

Ntera

NTS Communications

Oklahoma City SMSA

ONE Communications

ONSTAR

Optel Texas Telecom

Orion Electronics

PacBell

PacWest Telecom

PAETEC Communications

Page Plus Communications

Page Mart, Inc.

Page Net Paging

Panhandle Telephone

Peerless Network

Pineland Telephone

PhoneTech

PhoneTel

Preferred Telephone

Priority Communications

Puretalk

RCN Telecom

RNK Telecom

QWEST Communications

Sage Telecom

Seren Innovations

Shentel

Sigecom LLC

Sky Tel Paging

Smart Beep Paging

Smart City Telecom

 

Socket Telecom

Spectrum

Sprint

SRT Wireless

Star Telephone Company
Start Wireless

Sugar Land Telephone

Sure West Telephone Company
Talk America

Tele Touch Comm

Telecorp Comm

Telepak

Telispire PCS

Telnet Worldwide

Tex-Link Comm

Time Warner Cable
T-Mobile

Total Call International
Tracfone Wireless

Trinity International
U-Mobile

United Telephone of MO
United Wireless

US Cellular

US Communications

US LEC

US Link

US West Communications
USA Mobility

VarTec Telecommunications
Verisign

Verizon Telephone Company
Verizon Wireless

Viaero Wireless

Virgin Mobile

Vonage Holdings

Wabash Telephone

Wave2 Wave Communications
Weblink Wireless

Western Wireless

Westlink Communications
WhatsApp

Windstream Communications
Wirefly

XFinity

XO Communications
Xspedius

Yakdin Valley Telephone
YMAX Communications
Ztel Communications !

 

 

1 Last Update: 09/27/2019

 

 
ATTACHMENT B

It is hereby ordered, pursuant to 18 U.S.C. §§ 2703(c)(1)(A) &(B), (c)(2) and 3123 and
Federal Rule of Criminal Procedure 41, that the Provider(s) identified in Attachment A shall
disclose to the United States the following:

I, PRECISION LOCATION INFORMATION

A. Information to be Disclosed by the Provider

All information for the following time period of forty-five days from the date of this
Warrant and Order, that is for the time period from February 12, 2020 to March 26, 2020, 11:59
p.m. (CT) during all times of day and night, regarding the location of the subject cellular telephone
described in Attachment A.

“Information about the location of the subject cellular telephone” includes all available E-
911 Phase II data, GPS data, latitude-longitude data, and other precision location information, as
well as all data about which “cell towers” (i.e., antenna towers covering specific geographic areas)
and “sectors” (i.e., faces of the towers) received a radio signal from the cellular telephone described
in Attachment A.

To the extent that the information described in the previous paragraph (hereinafter,
“Location Information”) is within the possession, custody, or control of the Provider, the Provider
is required to disclose the Location Information to the investigative agency(ies).

B. Information to Be Seized by the United States

All information described above in Part I, Section A that constitutes evidence of violations
of Title 21, United States Code, Sections 841(a)(1) and 846 by Cornelius STALLINGS and

others known and unknown.

 
Il. CELL TOWER RECORDS AND OTHER TELECOMMUNICATION DATA

For the subject cellular telephone identified in Attachment A, the following
telecommunication records and information, but not the contents of any communication for the
past thirty (30) days from the date of this Warrant and Order and at reasonable intervals for up to
forty-five (45) days from the date of this Warrant and Order, the following:

Information to be Disclosed by the Provider

1. All available names, addresses, and identifying information, and other
subscriber and service feature information and types of service utilized;

2. Length of service;

3. All telephone numbers, Electronic Serial Number (“ESN”), a Mobile
Electronic Identity Number (“MEIN”), a Mobile Identification Number (“MIN”), a Subscriber
Identity Module (“SIM”), an International Mobile Subscriber Identifier (“‘IMSI”), a Mobile
Subscriber Integrated Services Digital Network Number (“MSISDN”), or an International Mobile
Station Equipment Identity “TIMETI’) numbers, including any and all customer service records,
credit and billing records, can-be-reached numbers (CBR), enhanced custom calling features, and
primary long-distance carrier;

4, Subscriber information available for any originating telephone number;

5. Automated Messaging Accounting (AMA) records (a carrier billing
mechanism data base search which provides records of originating and terminating caller
information for calls to the subject cellular telephone) for the above-specified time period;

6. Means and source of payment for services, including any credit card or bank
account number, and air-time summaries for available service periods, for the IP (internet protocol)

addresses being utilized by and signaled to and from the aforementioned subject cellular telephone;

 
7. Cellular telephone records and information pertaining to the following, for
the above-specified time period:

(a) call detail information (provided in an electronic format specified
by the agents/officers of the investigative agency(ies), and other authorized federal/state/local law
enforcement agencies);

(b) cell site activation information, including information identifying
the antenna tower receiving transmissions from the subject cellular telephone number, and any
information on what portion of that tower is receiving a transmission from the subject cellular
telephone number, at the beginning and end of a particular telephone call made to or received by
the subject cellular telephone number;

(c) numbers dialed;

(d) call duration;

(e) incoming numbers if identified;

(f) signaling information pertaining to that number;

(g) a listing of all control channels and their corresponding cell sites;

(h) an engineering map showing all cell site tower locations, sectors and
orientations;

(i) subscriber information, including the names, addresses, credit and
billing information, published and non-published for the telephone numbers being dialed from the
subject cellular telephone;

(j) historical location estimates, such as Network Event Location

System (NELOS), round-trip time (RTT), GPS, and per-call measurement data (PCMD); and,

 
(k) Internet Protocol (IP addresses) utilized by and signaled to and from

the subject cellular telephone.

Til. PEN REGISTERS AND TRAP AND TRACE DEVICES

For the subject cellular telephone identified in Attachment A for a period of forty-five (45)
days from the date of this Warrant and Order, the following:

1. Pursuant to Title 18, United States Code, Section 3123, pen register and trap and
trace devices, including enhanced caller identification, may be installed by the investigative
agency(ies) and used to record or decode dialing, routing, addressing, or signaling information,
and to capture the incoming electronic or other impulses, which identify the originating number or
other dialing, routing, addressing and signaling information reasonably likely to identify the source
of a wire or electronic communication to and from the subject cellular telephone number, including
the direct connect, Voice-over-LTE (VoLTE), non-content data transmissions, or digital dispatch
dialings (if applicable), the dates and times of such dialings, and the length of time of the
connections, pertaining to the subject cellular telephone described in Attachment A., including the
date, time, and duration of the communication, and the following, without geographic limit,
including:

a. IP addresses associated with the cell phone device or devices used to send or receive
electronic communications;

b. Any unique identifiers associated with the cell phone device or devices used to
make and receive calls with cell phone number described in Attachment A, or to
send or receive other electronic communications, including the ESN, MEIN, IMSI,

IMEI, SIM, MSISDN, or MIN;

 
c. IP addresses of any websites or other servers to which the subject cellular telephone
connected;

d. Source and destination telephone numbers and email addresses;

e. ‘“Post-cut-through dialed digits,” which are digits dialed after the initial call set up
is completed, subject to the limitations of 18 U.S.C. § 3121(c).

2. The Provider, and/or any telecommunications service providers reflected in
Attachment A, to include providers of any type of wire and/or electronic communications, and any
other applicable service providers, shall initiate caller identification on the subject cellular
telephone identified in Attachment A, without the knowledge of or notification to the subscriber,
for the purpose of registering incoming telephone numbers

3. The Providers reflected in Attachment A, to include providers of any type of wire
and/or electronic communications, and any other applicable service providers, shall furnish the
agents/officers of the investigative agency(ies), and other authorized federal/state/local law
enforcement agencies, forthwith all information, facilities, and technical assistance necessary to
accomplish the installation and use of the pen register and trap and trace devices, including
enhanced caller identification, unobtrusively and with minimum interference to the services that
are accorded persons with respect to whom the installation and use is to take place.

4, The Providers reflected in Attachment A, to include providers of any type of wire
and/or electronic communications, and any other applicable telecommunications service
providers, shall provide the agents/officers of the investigative agency(ies), and other authorized
federal/state/local law enforcement agencies, with the results of the pen register and trap and trace
devices, including enhanced caller identification, at reasonable intervals for the duration of this

Warrant and Order.

 
5. Should the subject cellular telephone identified in Attachment A and/or ESN, MIN,
IMEI, MSID or IMSI number listed above be changed by the subscriber during the effective period
of this Order, the request for pen register and trap and trace devices, including enhanced caller
identification, shall remain in effect for any new telephone to which the subject cellular telephone
listed above is changed throughout the effective period of these Warrants and Orders.

6. - The Providers reflected in Attachment A, to include providers of any type of wire
and/or electronic communications, and any other applicable service providers, shall be provided
compensation by the lead investigative agency for reasonable expenses incurred in providing
technical assistance.

7. Pursuant to Title 18, United States Code, Sections 3123(d)(1) and (2), the Provider,
and the service providers reflected in Attachment A, to include providers of any type of wire and/or
electronic communications, and any other applicable service providers, shall not disclose the
existence of this application and/or any warrant or order issued upon this application, or the
existence of the investigation, for a period of one year from the date of this Order to a subscriber
or lessee or to any other person, except that the provider may disclose the warrant to an attorney
for the provider for the purpose of receiving legal advice.

This Warrant and Order does not authorize interception of any communications as defined
in Title 18, United States Code, Section 2510(4), but authorizes only the disclosure of signaling
information, including cell site information, precision location information, including GPS
information, related to the subject cellular telephone.

The investigative agency(ies), and other authorized federal/state/local law enforcement

agencies, to whom this Warrant and Order is directed will begin monitoring the location of the

 
Case: 4:20-mj-05032-NAB Doc. #: 1 Filed: 02/12/20 Page: 21 of 21 PagelD #: 21

subject cellular telephone by one of the methods described in this Warrant within ten (10) days of

the date of this Warrant and Order.

 
